Citation Nr: 0305398	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, status post synovial debridement and partial 
synovectomy, right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active duty service from May 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for an 
increased rating for service-connected residuals, status post 
synovial debridement and partial synovectomy, right knee, 
evaluated as 10 percent disabling.  The veteran has appealed.  
In August 2002, the Board ordered additional development of 
the claim.  

A review of the veteran's representative's brief, dated in 
January 2003, shows that the representative raised the issue 
of entitlement to a temporary total convalescent rating under 
38 C.F.R. § 4.30 based on the need for convalescence 
following hospitalization for right knee surgery in August 
2002.  This issue has not been adjudicated by the agency of 
jurisdiction and is referred to the RO for appropriate 
action.  In addition, it is noted that service connection has 
been granted for arthritis of the right knee and a separate 
10 percent rating has been assigned.  An appeal of the rating 
for arthritis is not being pursued.  See page 2, transcript 
of hearing conducted on March 25, 2002.


FINDING OF FACT

The veteran's status post synovial debridement and partial 
synovectomy, right knee, is productive of no more than 
moderate recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The service-connected status post synovial debridement and 
partial synovectomy, right knee, is 20 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 1998 rating decision that the 
evidence did not show that the criteria for an increased 
rating for his service-connected status post synovial 
debridement and partial synovectomy, right knee, had been 
met.  That is the key issue in this case, and the rating 
decision, statement of the case (SOC), and August 2001 
supplemental statement of the case (SSOC) informed the 
appellant of the evidence needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, the veteran has been afforded examinations for the 
disability in issue.  In a letter from the RO, dated in June 
2001, and in an August 2001 SSOC, he was informed of the 
VCAA, and of the types of evidence which may be probative of 
his claim.  Specifically, he was informed that provided 
certain criteria were met, that VA would make reasonable 
efforts to assist claimants in obtaining evidence as long as 
a reasonable possibility existed that such assistance would 
aid in substantiating his claim.  He was notified that VA 
would make reasonable efforts to obtain relevant records, 
including private records.  He was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency.  See 38 C.F.R. § 3.159(c)(1-3) (2002).  
However, in a statement received in June 2001, the veteran 
stated that all of his treatment had been at VA facilities in 
Daytona Beach and Gainesville, and these records have been 
obtained.  In addition, in November 2002, the veteran 
indicated that all records had been sent.  In a December 2002 
letter, the Board notified him that a December 2002 
examination report had been received, and that he had 60 days 
to submit argument or additional evidence.  In a response, 
received in January 2003, the veteran stated that he had no 
further evidence or argument to present.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

The veteran's service medical records show that he was 
diagnosed with medial collateral ligament (MCL) strain in 
October 1990, and that in February 1991 he underwent an 
arthroscopy of his right knee with synovial debridement and 
partial synovectomy.  

In October 1991, the RO granted service connection for status 
post synovial debridement and partial synovectomy, right 
knee, evaluated as 10 percent disabling. There was no appeal, 
and this decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  In November 1997, the veteran filed a claim for 
an increased rating.  In June 1998, the RO denied the claim.  
The veteran has appealed.  The Board parenthetically notes 
that although some argument has been presented on other 
issues, the issue on appeal was clarified at the March 2002 
hearing.  

The veteran asserts that an increased rating is warranted for 
his status post synovial debridement and partial synovectomy, 
right knee.  A review of his oral and written statements 
shows that he argues that he has symptoms such as pain, 
instability and weakness that warrant an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 10 
percent evaluation is warranted where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is warranted where there is moderate recurrent 
subluxation or lateral instability. 

VA outpatient treatment reports, dated between 1997 and 2002, 
show that for the first several years, the veteran received 
treatment for right knee pain, with diagnoses of knee pain, 
and right knee arthritis.  X-rays taken in December 1997 and 
December 2000 were normal.  A December 2000 magnetic 
resonance imaging (MRI) report indicated no meniscal or 
ligamentous injury, although there was a bony contusion at 
the anterolateral aspect.  Reports, dated in January 2001, 
show that he was diagnosed with a sprain MCL (medial 
collateral ligament) proximal attachment, and it appears that 
physical therapy began at this time.  In February 2001, he 
was assessed with a right knee soft tissue injury status post 
fall and told to use crutches when concerned about knee 
stability.  Other February 2001 reports indicate that he wore 
a knee brace, and that he was given a cane.  Reports, dated 
beginning in April 2001, note complaints of instability, with 
findings that included: an antalgic gait, 1-2+ valgus 
instability at 30 degrees, 1+ Lachmann's with firm endpoint, 
and intact ACL and PCL.  An MRI report contains an assessment 
of "subchondral defect lateral femoral condyle, torn 
posterior horn medial meniscus, torn MCL (medial collateral 
ligament).  Partial tear ACL (anterior cruciate ligament)."  
Surgery was indicated.  The impressions included chronic MCL 
instability.  A Bledsoe brace was issued in May 2001.  A May 
2001 X-ray report contains an impression of osteoarthritis, 
and notes that medial meniscus damage should be considered.  
There was 2+ valgus laxity.  Reports, dated between July and 
September of 2001, note that the veteran reported that he was 
beginning to feel like he can go without his knee brace at 
times.  An August 2001 MRI report noted a tear of the 
posterior horn of the medial meniscus, with additional right 
MCL injury, and that the ACL and PCL were intact.  Reports, 
dated in March 2002, note that the veteran reinjured his 
knee, and that X-rays were negative.  Reports, dated between 
June and July of 2002, note MCL chronic tear and instability, 
and right knee instability due to internal derangement.  An 
operative report, dated in August 2002, shows that the 
veteran underwent a right knee arthroscopy and an open medial 
collateral ligament reconstruction using allograft Achilles 
tendon.  The postoperative diagnosis was right knee chronic 
medial collateral ligament laxity with probable posterior 
horn medial meniscal tear.  Following his operation, the 
veteran was continued on physical therapy.  A September 2002 
report notes that X-rays revealed two screws in good 
position, and that his cast and crutches were to be replaced 
with a brace.  An October 2002 report notes 1-2+ MCL laxity.  

A July 1999 examination report, written by Gregory M. Lower, 
D.O, shows that the veteran complained of "dull, constant 
pain of the medial compartment with associated instability 
with rotation and giving way."  He reported that he had 
difficulty doing lawn maintenance, climbing ladders and doing 
repetitive bending, stooping or squatting.  On examination 
there was 2+ medial collateral laxity and 1+ anterior 
cruciate laxity.  X-rays revealed early narrowing of the 
medial compartment space with flattening of the medial 
femoral condyle.  The X-ray impression was early medial 
compartment degenerative changes.  The report's final 
impression was status post partial medial meniscectomy, right 
knee, with associated early degenerative changes and residual 
medial collateral instability.    

A December 2002 examination report, written by Dr. Lower, 
shows that the veteran complained of difficulty bending and 
kneeling, and that unlevel surfaces increased his knee pain.  
He also complained of pain over both the medial and lateral 
joint spaces, instability, swelling and loss of range of 
motion.  On examination, there was an antalgic gait for the 
right lower extremity, and the right knee had 1+ anterior 
cruciate laxity and 1+ medial collateral laxity.  The 
impressions in an accompanying X-ray report were early post-
traumatic arthritis and changes consistent with an MCL 
reconstruction.  

The Board finds that the criteria for a 20 percent rating 
have been met.  The Board initially notes that to the extent 
that the veteran has limitation of motion, pain and 
functional loss, his is receiving compensation for these 
symptoms under DC's 5003-5010.  See 38 C.F.R. § 4.14 (2002).  
With regard to his evaluation under DC 5257, overall, the 
evidence shows that the veteran has sustained several post-
service right knee injuries, that he began physical therapy 
in about January 2001, and that at various times he has been 
on crutches, used a cane, or worn a knee brace.  In August 
2001, he underwent a right knee arthroscopy and an open 
medial collateral ligament reconstruction using allograft 
Achilles tendon.  The postoperative diagnosis was right knee 
chronic medial collateral ligament laxity with probable 
posterior horn medial meniscal tear.  Although the December 
2002 examination report indicates improvement in stability of 
the right knee, and although as the most recent evidence of 
record this report is considered most probative of his 
current condition, Francisco, the Board finds that the 
veteran's history of right knee injuries, therapy, and 
findings of laxity and ligament pathology, warrant the 
conclusion that the evidence is at least in equipoise as to 
whether the criteria for a rating of 20 percent have been 
met.  Accordingly, a 20 percent rating is granted.  See 38 
C.F.R. § 4.71a, DC 5257.

A rating in excess of 20 percent is not warranted.  Under 38 
C.F.R. § 4.71a, DC 5257, a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  In this 
case, a review of the medical evidence shows that the 
findings on right knee laxity and instability have ranged 
from 1 to no more than 2+.  In addition, the most recent 
medical evidence of record is the December 2002 examination 
report, which is considered the most probative evidence of 
the veteran's current condition.  Francisco.  This report 
shows that on examination, there was an antalgic gait for the 
right lower extremity, and that the right knee had 1+ 
anterior cruciate laxity and 1+ medial collateral laxity.  
Accordingly, the Board finds that the evidence does not show 
that the veteran has severe recurrent subluxation or lateral 
instability, and that the criteria for a 30 percent rating 
have not been met.  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply. Johnson v. Brown, 9 Vet. App. 7 (1996).

Based on the foregoing, the Board finds that the criteria for 
a 20 percent rating, and no more, for service-connected 
status post synovial debridement and partial synovectomy, 
right knee, have been met.


ORDER

A 20 percent rating for service-connected status post 
synovial debridement and partial synovectomy, right knee, is 
granted, subject to provisions governing the payment of 
monetary benefits.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

